BAKER, Judge,
dissenting.
I respectfully dissent. While the majority concludes that Query’s motion to suppress should have been granted because the detective failed to inform the judge of the negative lab results, I am unable to agree that the judge was without “full information to assess whether a search warrant should be issued.” Op. at 132. While the better practice may have been for the detective to update the affidavit, the record supports a reasonable inference that Query’s suspected conduct could have constituted dealing in a look-a-like substance. Moreover, it is apparent to me that an “updated” affidavit would only have proven that the police were searching for a look-a-like substance even though the real drug was actually seized during the course of the search. As the majority points out, a person who delivers a substance other than a controlled substance, which is represented as a controlled substance, commits a class D felony. See IND. CODE § 35-48-4-4.5. I therefore cannot agree that the search warrant issued here lacked a sufficient showing of probable cause or that the purpose of the warrant requirement has been undermined in these circumstances. I would affirm the trial court’s denial of Query’s motion to suppress.